DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 16, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8,529,346) in view of Moore et al. (US 2019/0155296) and Guzenda (US 2017/0139986).
Regarding claims 1, 16 and 22, Johnston discloses a method, system for loading a visual localization map and a non-transitory computer-readable storage medium including instructions  that, when accessed by a processor, cause the perform (col. 1, lines 29-31: “a computer-readable storage medium and includes instructions that when executed by a processor perform ”) the following: 
predicting, based on the current pose (character standing), a set of group numbers (load group numbers) to be loaded for the visual localization map 600 in FIGS. 6A-C (col. 6, lines 10-
wherein the visual localization map (cluster placement map 600) comprises a master map file (corresponding to a memory layout) and a plurality of sub-map files (corresponding to clusters) (col. 10, lines 20-22: “The cluster placement map 600 can be generated using the memory layout created for a particular set of clusters and load groups.”), wherein each group number in the set of group numbers (each group number of the first three load groups) to be loaded corresponds to one of the plurality of sub-map files (second cluster 602B) of the visual localization map 600 (col. 10, lines 30-32: “a second cluster 602B appears in a particular memory location in the first three load groups only”).
The limitation of “wherein the plurality of sub-map files store map data of corresponding groups obtained by grouping the visual localization map based on key frames, and wherein the master map file stores key frame index information for indexing the plurality of sub-map files” is a nonfunctional descriptive limitation. The first step of “localizing a current pose” and the third step of “loading one or more sub-map files” do not rely upon the details of storing map data, grouping the visual localization map based on key frames or storing key frame index information. If the map data and key frame index information were stored differently or if the visual localization map was grouped differently, then that would not result in a change to the outcomes of the first or third steps.  Therefore, the limitation of “wherein the plurality of sub-map files store map data of corresponding groups obtained by grouping the visual localization map based on key frames, and wherein the master map file stores key frame index information for indexing the plurality of sub-map files” does not carry patentable weight. 

However, in an analogous art, Moore discloses localizing a current pose of an autonomous vehicle or a robot (paragraph 144, lines 1-2: “map 720 may be used by the robot to determine its pose within the environment”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Johnston by incorporating this feature taught in Moore for the purpose of precisely controlling and docking the robot at a docking station. 
The combination of Johnston and Moore fails to discloses loading one or more of the sub-map files based on the group numbers in the set of group numbers to be loaded. 
However, in an analogous art, Guzenda discloses loading one or more of the sub-map files (candidate files) based on the group numbers in the set of group numbers to be loaded (paragraph 10, lines 11-13: “The processor… chooses the candidate file having the greater number of groups, and loads the candidate file into the receiving database”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Johnston and Moore by incorporating this feature taught in Guzenda for the purpose of allowing rapid loading and searching of large amounts of data. 
Regarding claims 2 and 19, Johnston discloses that predicting, based on the current pose, the set of group numbers to be loaded for the visual localization map comprises: predicting, based on the current desired trajectory and the master map file, the set of group numbers to be loaded (col. 1, lines 56-59: “the number of the multiple load groups corresponds to a minimum number of the operation sectors that must be traversed in proceeding from the start sector to the end sector.” Col. 2, lines 13-15: “for each of the load groups, the memory layout lists all of the clusters in that load group and adjacent load groups”). 

Regarding claims 13 and 21, Moore further discloses that localizing the current pose of the autonomous vehicle or the robot comprises: localizing the current pose using a sensor (heading sensor), wherein the current pose comprises a current position and heading of the autonomous vehicle or the robot (paragraph 74, lines 1-9: “By the use of … heading sensors, … the robot's position … the pose (position and orientation) … can be determined”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Johnston, Moore and Guzenda by incorporating this feature further taught in Moore for the purpose of determining the direction that the robot is likely to travel in.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8,529,346) in view of Moore et al. (US 2019/0155296) and Guzenda (US 2017/0139986), and further in view of Applegate et al. (US 2016/0109242).
Regarding claim 11, the combination of Johnston, Moore and Guzenda fails to disclose that loading the one or more of the sub-map files based on the group numbers in the set of group 
However, in an analogous art, Applegate discloses that loading the one or more of the sub-map files based on the group numbers in the set of group numbers to be loaded comprises: loading the map data in the corresponding sub-map files into memory (paragraph 63, lines 1-2: “The Reload Maps button 508 starts the process of loading all of the mapping data from the XML files into memory.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Johnston, Moore and Guzenda by incorporating this feature taught in Applegate for the purpose of storing and backing up the map data for future use.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8,529,346) in view of Moore et al. (US 2019/0155296) and Guzenda (US 2017/0139986), and further in view of Chen et al. (US 10,600,206).
Regarding claim 14, the combination of Johnston, Moore and Guzenda fails to disclose that localizing the current pose of the autonomous vehicle or the robot comprises: obtaining a current image; extracting feature points of the current image; and performing feature matching on the visual localization map based on the feature points to obtain the current pose. 
However, in an analogous art, Chen discloses that localizing the current pose of the autonomous vehicle or the robot comprises: obtaining a current image (S230 in FIG. 2); extracting feature points of the current image (claim 10, lines 2-4: “extracting a plurality of first feature points from the first images, generating a plurality of map points according to the extracted first feature points”); and performing feature matching on the visual localization map .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8,529,346) in view of Moore et al. (US 2019/0155296) and Guzenda (US 2017/0139986), and further in view of Yan et al. (US 2019/001156) and Dooley et al. (US 2021/0164785).
Regarding claim 15, the combination of Johnston, Moore and Guzenda fails to disclose loading the sub-map files to construct a local map based on the current pose.
However, in an analogous art, Yan discloses loading sub-map files (grid map) to construct a local map based on the current pose (paragraph 24, lines 7-9: “the current pose information in a preset three-dimensional grid map and pre-loaded into the cache, and for each laser point data”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Johnston, Moore and Guzenda by incorporating this feature taught in Yan for the purpose of more effectively finding obstacles in the trajectory.
The combination of Johnston, Moore, Guzenda and Yan fails to disclose obtaining an image to be localized and performing visual localization using the local map based on the image to be localized. 
.

Allowable Subject Matter
Claims 3- 10, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements in loading a visual localization map, including wherein predicting, based on the current desired trajectory and the master map file, the set of group numbers to be loaded comprises: traversing desired trajectory points in the desired trajectory based on their distances from a current position, comprising: for each of the desired trajectory points, determining, based on world coordinates of the desired trajectory point and the master map file, the group numbers in the set of group numbers to be loaded until the number of group numbers in the set of group numbers to be loaded reaches a set threshold, as in claims 3 and 20; wherein the master map file further stores a checksum of each of the sub-map files; and wherein the loading corresponding sub-map files based on the group numbers in the set of group numbers to be loaded further comprises: obtaining the checksums of the sub-map files . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646